Title: From George Washington to Louis Marie, Vicomte [de] Noailles, 18 October 1782
From: Washington, George
To: Noailles, Louis Marie, Vicomte [de]


                  Dear Sir
                     
                     Head Quarters. 18th Octo. 1782
                  
                  I have the Honor to acknowledge your favor of the 10th May  be assured the Recipt of that Letter afforded me much pleasure—as it gave me the Satisfaction to be informed of your Health & Welfare, as from your own Mouth.
                  I am happy Sir to hear of the favors your Services in America have obtained from his Most Christian Majesty, & I most sincerely congratulate you on the pleasing Occasion.
                  The kind & generous Offices which your Nation have rendered to this Country, will I hope forever endear them to us—& be a  Means of cementing an everlastg Friendship between France & America—I assure you, I shall ever cherish a particular Regard for your person & Character, & shall at all Times be happy in an Assurance of your Happiness & Glory.  I have the Honor to be &c.
                  
               